Exhibit 10.35

SUMMARY OF THE COMPENSATION ARRANGEMENTS OF THE COMPANY’S NAMED

EXECUTIVE OFFICERS FOR FISCAL 2008

At a meeting held on October 9, 2007, the Compensation Committee of the Board of
Directors of Family Dollar Stores, Inc. (the “Company”) approved annual
compensation packages for the Company’s principal executive officer (“PEO”),
principal financial officer (“PFO”) and the three most highly compensated
executive officers other than the PEO and PFO who were serving as executive
officers of the Company at the end of the Company’s fiscal year ended
September 1, 2007 (collectively, “named executive officers”), as follows:

 

Name

   Base
Salary   

Cash Bonus
Award Plan

Percentage

    Stock
Options   

Target Performance
Share Grants

(3 Year Performance
Period)

Howard R. Levine (PEO)

   $ 880,000    100 %   165,367    51,527

R. James Kelly

   $ 650,000    75 %   121,334    37,807

Robert George

   $ 390,000    55 %   26,934    8,393

Charlie Gibson

   $ 357,000    55 %   26,667    8,310

Kenneth T. Smith (PFO)

   $ 250,000    40 %   13,334    4,155

The foregoing does not constitute a complete summary of the compensation terms
of the named executive officers and reference is made to the following Company
plans with respect to various aspects of the compensation packages awarded to
each named executive officer: (i) Family Dollar Stores, Inc. 2006 Incentive Plan
(filed as Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on
January 25, 2006); (ii) Family Dollar Stores, Inc. 2006 Incentive Plan
Guidelines for Long-Term Incentive Performance Share Rights Awards (filed as
Exhibit 10.4 to the Company’s Form 10-Q filed with the SEC on April 12, 2007);
(iii) Family Dollar Stores, Inc. 2006 Incentive Plan 2006 Non-Qualified Stock
Option Grant Program (filed as Exhibit 10.3 to the Company’s Form 8-K filed with
the SEC on January 25, 2006); and (iv) the Family Dollar Stores, Inc. 2006
Incentive Plan Guidelines for Annual Cash Bonus Awards (filed as Exhibit 10 to
the Company’s Form 8-K filed with the SEC on September 4, 2007).

Reference is also made to (i) the employment agreements between the Company and
Messrs. Levine and Kelly, which have been previously filed as Exhibits 10.2 and
10.3, respectively, to the Company’s report on Form 8-K filed with the SEC on
August 24, 2005 (along with amendments to such agreements, filed as Exhibits
10.2 and 10.3 to the Company’s report on Form 8-K filed with the SEC on
August 21, 2006), (ii) the Employment Agreement between the Company and
Mr. George, filed as Exhibit 10 to the Company’s report on Form 8-K filed with
the SEC on November 25, 2005, and (iii) the Employment Agreement between the
Company and Mr. Gibson, filed as Exhibit 10.32 to the Company’s Form 10-K filed
with the SEC on November 7, 2005.